DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Independent claim 1, at lines 6-7, recites "inducing a third current into the first conductive member of the second conductive member”.  This feature is not clear and it is believed that the applicant intended to recite “inducing a third current into the first conductive member or the second conductive member”.   Therefore, for examination purposes claim 1 will be interpreted to recite “or the second conductive member.” Appropriate correction is required.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 rejected on the ground of non-statutory double patenting as being unpatentable over claims 1- of U.S. Patent No. 11,111,776. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent are drawn to a method for determining a position of a second wellbore corresponding to the claims of the instant application which are also drawn to a method for determining a position of a second wellbore.
U.S. Patent No. 11,111,776
U.S. Application No. 17/392,445
1. A method for determining a position of a second production wellbore, comprising:
inducing a first current into a first conductive member with a first source, wherein the first conductive member is disposed in a first injection wellbore;
emitting a first magnetic field into a formation; 
inducing a second current into a second conductive member with a second source, wherein the second conductive member is disposed in a first production wellbore;
emitting a second magnetic field into the formation; 
inducing a third current into the first conductive member and the second conductive member at the same time with a third source by connecting the third source to both the first conductive member and the second conductive member in parallel; 
emitting a third magnetic field into the formation; 
disposing an electromagnetic sensor system into the second production wellbore, wherein the electromagnetic sensor system comprises one or more sensors; 
recording the first magnetic field with the one or more sensors from the formation;
recording the second magnetic field with the one or more sensors from the formation; and recording the third magnetic field with the one or more sensors form the formation.



1. A method for determining a position of a second production wellbore, comprising: inducing a first current to form a first magnetic field with a first source in a first conductive member disposed in Earth's surface; 
inducing a second current to form a second magnetic field with a second source in a second conductive member disposed in the Earth's surface; 
inducing a third current into the first conductive member of the second conductive member to form a third magnetic field at the first conductive member or the second conductive member; 
disposing an electromagnetic sensor system into a wellbore, wherein the electromagnetic sensor system comprises one or more sensors; 
recording the first magnetic field with the one or more sensors from the formation;
recording the second magnetic field with the one or more sensors from the formation; and recording the third magnetic field with the one or more sensors form the formation.
2. The method of claim 1, wherein the first current in the first conductive member and the second current in the second conductive member are induced separately.
4. The method of claim 1, wherein the first current in the first conductive member and the second current in the second conductive member are induced separately.
3. The method of claim 1, wherein the electromagnetic sensor system is connected to an information handling system.  

5. The method of claim 1, wherein the electromagnetic sensor system is connected to an information handling system.
6. The method of claim 1, further comprising using reciprocity of two excitations with the same grounding position.
8. The method of claim 1, further comprising using reciprocity of two excitations with the same grounding position.
7. The method of claim 1, further comprising using a known distance between the first production wellbore and the first injection wellbore to determine a position of the second production wellbore from the first production wellbore and the first injection wellbore.
9. The method of claim 1, further comprising using a known distance between the first conductive member and the second conductive member to determine a position of the wellbore from the first conductive member and the second conductive member.
8. The method of claim 1, wherein the first source is attached to the first injection wellbore and the first production wellbore.
10. The method of claim 1. wherein the first source is attached to the first conductive member and the second conductive member.
10. The method of claim 9, wherein the plurality of sensors are magnetometers.
11. The method of claim 1. wherein the one or more sensors are magnetometers.
11. A method for determining a position of a second production wellbore comprising:
inducing a first current into a first conductive member with a first source;
emitting a first magnetic field into a formation;
inducing a second current into the first conductive member and a second conductive member at the same time with a second source by connecting the second source to both the first conductive member and the second conductive member in parallel;
emitting a second magnetic field into the formation; 
disposing an electromagnetic sensor system into the second production wellbore, wherein the electromagnetic sensor system comprises one or more sensors; recording the first magnetic field with the one or more sensors from the formation; and recording the second magnetic field with the one or more sensors from the formation.
12. A method for determining a position of a second production wellbore comprising: inducing a first current into a first conductive member with a first source;
emitting a first magnetic field into a formation, inducing a second current into the first conductive member with a second source;
emitting a second magnetic field into the formation; alternating inducting the first current and the second current into the first conductive member;
disposing an electromagnetic sensor system into a wellbore, wherein the electromagnetic sensor system comprises one or more sensors;
recording the first magnetic field with the one or more sensors from the formation; and recording the second magnetic field with the one or more sensors from the formation.
12. The method of claim 11, wherein the first conductive member is disposed in a first production wellbore.
13. The method of claim 12, wherein the first conductive member is disposed in a first production wellbore.
14. The method of claim 11, wherein the second conductive member is disposed in a first injection wellbore.
14. The method of claim 12, wherein the second conductive member is disposed in a first injection wellbore.
16. The method of claim 11, wherein the electromagnetic sensor system is connected to an information handling system.
15. The method of claim 12, wherein the electromagnetic sensor system is connected to an information handling system.
17. A system for determining a position of a drilling operation comprising:
a first source, wherein the first source is attached to a first conductive member;
a second source, wherein the second source is connected to the first conductive member and a second conductive member in parallel an electromagnetic sensor system comprising: at least one sensor; and
an information handling system connected to the first source, the second source, the electromagnetic sensor system, and configured to determine the position of the drilling operation; and
to excite the first conductive member and the second conductive member at the same time with the second source.
16. A system for determining a position of a drilling operation comprising: a first source, wherein the first source is attached to a first conductive member; 
a second source, wherein the second source is connected to the first conductive member; an electromagnetic sensor system comprising: at least one sensor; and 
an information handling system connected to the first source, the second source, the electromagnetic sensor system, and configured to determine the position of the drilling operation; and 
to activate the first source and the second source to excite the first conductive member and the second conductive member.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2017/0074087 to Donderici et al. (hereinafter Donderici) (cited in IDS dated August 3, 2021).
Regarding claim 12, Donderici discloses a method for determining a position of a second production wellbore (Fig. 1, wellbore system 10, at least para. 0019) comprising:
inducing a first current into a first conductive member with a first source (a first electrical current can be induced in the first wellbore, current source 32 is attached to first wellbore, para. 0048);
emitting a first magnetic field into a formation (the electrical current emits a first magnetic field into the formation);
 inducing a second current into the first conductive member with a second source (the electrical currents can be excited by the transmitters 52 provided in the ranging tool 26, i.e., transmitters are second source and they induce a second current in the 2nd wellbore, par. 0023);
emitting a second magnetic field into the formation (the electrical current emits a first magnetic field into the formation);
alternating inducting the first current and the second current into the first conductive member (the currents can be excited at a different point in time, at para. 0048);
disposing an electromagnetic sensor system into a wellbore, wherein the electromagnetic sensor system comprises one or more sensors (ranging tool 26 is disposed in wellbore 16, the ranging tool comprises one or more sensors, at least para. 0022);
recording the first magnetic field with the one or more sensors from the formation (the receivers 54 may include any mechanism that detects, measures and/or collects a magnetic field for processing, at least para. 0026); and
recording the second magnetic field with the one or more sensors from the formation  (the receivers 54 may include any mechanism that detects, measures and/or collects a magnetic field for processing, at least para. 0026).
Regarding claim 13, Donderici discloses wherein the first conductive member is disposed in a first production wellbore (current source 32 or electrode source 30 are disposed in production wellbore 12).
Regarding claim 14, Donderici discloses wherein the second conductive member is disposed in a first injection wellbore (ranging tool 26 and transmitters 52 are disposed in injector wellbore 16).
Regarding claim 15, Donderici discloses wherein the electromagnetic sensor system is connected to an information handling system (Fig. 2, at least system control center 58, communications system 56, the system control center 58 can be at the surface location “S”, at least para. 0025 and 0028).
Regarding independent claim 16, Donderici discloses a system for determining a position of a drilling operation (Fig. 1, wellbore system 10, at least para. 0019) comprising: 
a first source, wherein the first source is attached to a first conductive member (current source 32 is attached to first wellbore); 
a second source, wherein the second source is connected to the first conductive member (current source 32 or electrode source 30); 
an electromagnetic sensor system (Fig. 2, at least system 50)comprising: 
at least one sensor (ranging tool 26); and 
an information handling system connected to the first source, the second source, the electromagnetic sensor system, and configured to determine the position of the drilling operation (at least communications unit 56, system control center 58 and other components described in Fig. 2); and 
to activate the first source and the second source to excite the first conductive member and the second conductive member (at least system control center 58 which manages the generation of signals, at least para. 0028).
Illustrated below is Fig. 1 of Donderici, marked and annotated, for the applicants reference. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Donderici.
Regarding independent claim 1, Donderici discloses a method for determining a position of a second production wellbore (embodiments of the disclosure relate to systems and methods for measuring electromagnetic fields to detect a number of nearby wellbores, and to determine the locations of the nearby wellbores, at para. 0002), comprising:
inducing a first current to form a first magnetic field with a first source in a first conductive member disposed in Earth's surface (current source 32 induces current in 1st wellbore 12);
inducing a second current to form a second magnetic field with a second source in a second conductive member disposed in the Earth's surface (the electrical currents can be excited by the transmitters 52 provided in the ranging tool 26, i.e., transmitters are second source and they induce a second current in the 2nd wellbore, par. 0023);
inducing a third current into the first conductive member or the second conductive member to form a third magnetic field at the first conductive member or the second conductive member;
disposing an electromagnetic sensor system into a wellbore, wherein the electromagnetic sensor system comprises one or more sensors (ranging tool 26 is disposed in wellbore 16, the ranging tool comprises one or more sensors, at least para. 0022);
recording the first magnetic field with the one or more sensors from the formation (at least para. 0026);
recording the second magnetic field with the one or more sensors from the formation (at least para. 0026); and
recording the third magnetic field with the one or more sensors form the formation.
Donderici fails to disclose inducing a third current into the first conductive member or the second conductive member to form a third magnetic field at the first conductive member or the second conductive member and recording the third magnetic field with the one or more sensors form the formation. 
However, Donderici discloses that in one or more embodiments, the first and second currents can be excited at different points within procedure 200 and the first and second currents and can be maintained continuously or continually throughout the procedure 200 (at para. 0048).  This process is done to maintain the wells are the predetermined distance.  Therefore, since the currents can be excited at different points within the process, Donderici at least suggests inducing a third current into the first conductive member or the second conductive member to form a third magnetic field at the first conductive member or the second conductive member and recording the third magnetic field with the one or more sensors form the formation (para. 0050-0052). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Donderici to induce a third current into the first conductive member or the second conductive member to form a third magnetic field at the first conductive member or the second conductive member and recording the third magnetic field with the one or more sensors form the formation, as suggested by Donderici.  This would have been done to adjust a direction of drilling to maintain the path of a second or third wellbore in a predetermined relationship with the path of a first wellbore, as taught by Donderici at least at para. 0051 and 0052).
Regarding claim 2, Donderici discloses energizing the first conductive member and the second conductive member simultaneously (Fig. 2, step 204, excite electrical current in the first and in a second wellbore).
Regarding claim 3, Donderici discloses wherein the first conductive member and the second conductive member each form a separate magnetic field (the ranging tool 26 detects magnetic fields generated by separate electric currents propagated through the different conductive bodies, at least para. 0022).
Regarding claim 4, Donderici discloses wherein the first current in the first conductive member and the second current in the second conductive member are induced separately (in some embodiments, the first and second currents can be excited at different points in time, para. 0048).
Regarding claim 5, Donderici discloses wherein the electromagnetic sensor system is connected to an information handling system (system control center 58 is connected to various sensors, at least para. 0026 and 0028).
Regarding claim 6, Donderici fails to disclose inducting a fourth current to form a fourth magnetic field with a fourth source in the first conductive member.
However, Donderici discloses that the procedure is repeated in order to determine the location of the first wellbore 12, and can be used to adjust a direction of drilling to maintain the path of the third wellbore 16 in the predetermined relationship with the first path of the first wellbore 12 (step 214).  Therefore, Donderici at least suggests inducting a fourth current to form a fourth magnetic field with a fourth source in the first conductive member.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Donderici to induce a fourth current to form a fourth magnetic field with a fourth source in the first conductive member.  This would have been done to adjust a direction of drilling to maintain the path of the third wellbore 16 in the predetermined relationship with the first path of the first wellbore 12, as taught by Donderici at least at para. 0051.
Regarding claim 7, Donderici teaches inducting a fifth current to form a fifth magnetic field with a fifth source in the first conductive member (see rejection of claim 6).
Regarding claim 8, Donderici discloses using reciprocity of two excitations with the same grounding position (the electrically conductive bodies are excited using the current source at the surface, at least para. 0023).
Regarding claim 9, Donderici discloses using a known distance between the first conductive member and the second conductive member to determine a position of the wellbore from the first conductive member and the second conductive member (the wellbores are drilled at a proximate distance from each other, at least para. 0021 and 0022).  
Regarding claim 10, Donderici discloses wherein the first source is attached to the first conductive member (Fig. 1, current source 32 is attached to wellbore 12).  
Donderici fails to disclose that the first source is also attached to the second conductive member.  However, Donderici discloses that the electric currents propagated through the conductive bodies can by excited in any recognized manner (at least para. 0023).  Therefore, Donderici suggests that the first source can also be attached to the second conductive member. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first source also attached to the second conductive member, as suggested by Donderici.  This would have been done to use a single excitation source for multiple conductive bodies.
Regarding claim 11, Donderici discloses wherein the one or more sensors are magnetometers (the receivers comprise magnetometers, at least para. 0026).
Regarding claim 17, Donderici discloses a third source (electrode source 30), wherein the third source is connected to the first conductive member (electrode source 30 is connected to first wellbore 12) and the information handling system is further configured to excite the first conductive member with the third source (the system control center 58 controls the system, at least para. 0027).
Regarding claim 18, Donderici discloses wherein the information handling system is further configured to excite the first conductive member by alternating between the first source, the second source, and the third source (the system control center 58 can manage the generation of transmission signals, e.g., instructions signals for the transmitters 52, and can manage the collection of received signals, e.g., data signals from the receivers 54, corresponding to the transmission signals, at least para. 0027 and 0028). 
Regarding claim 19, Donderici discloses a fourth source, wherein the fourth source is connected to the first conductive member and the information handling system is further configured to excite the first conductive member with the fourth source (the current source 32 or the electrode source 30 corresponds to a fourth source since they can excite the conductive member at different times).
Regarding claim 20, Donderici discloses a fifth source, wherein the fifth source is connected to the first conductive member and the information handling system is further configured to excite the first conductive member with the fifth source (the current source 32 or the electrode source 30 corresponds to a fifth source since they can excite the conductive member at different times).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 201methods and systems for obtaining ranging measurements. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858